PER CURIAM
ORDER.
For reasons to be stated in an opinion later to be filed, it is this 20th day of July, 2010,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the motion to dismiss be, and it is hereby denied; and it is further
ORDERED that the judgment of the Circuit Court for Anne Arundel County be, and it is hereby, reversed and the case is remanded to that court with instructions to enter an Order directing that the referendum be placed on the ballot at the November, 2010 general election. Costs to be paid by the appellees. Mandate to issue forthwith.